Citation Nr: 1121157	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to VA Burial Benefits.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to June 1960.  He died in April 2003.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Although the appellant requested a hearing before a traveling Veterans Law Judge, in a May 2011 statement, she indicated that she would be unable to attend because of financial considerations and family illness.  The Board construes her statement as a withdrawal of her request for a Board hearing.


FINDINGS OF FACT

1.  The Veteran died in April 2003.

2.  The Veteran did not die from a service-connected disability, or have a claim pending for service connection at the time of his death.

3.  In March 2007, the appellant's application for nonservice-connected burial benefits was received by VA. 


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010).  However, as the law as mandated by statute, and not the underlying facts or development of the facts is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Legal criteria

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600 (2010).  If a veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).

When the veteran's death is not service-connected, entitlement to burial benefits is based upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death;
 or

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the body of the deceased veteran, and

(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; 
And

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 C.F.R. 
§ 3.1600(c); see also 38 U.S.C.A. § 2303.  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. 
§ 3.1605(a). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  

Analysis

The record reflects that the Veteran died in April 2003.  The evidence reflects that he was buried in a plot several days later in April 2003.  The appellant filed a claim for burial benefits on March 14, 2007, approximately three years and 11 months after the Veteran's burial.  The record does not show, and the appellant does not contend, that the Veteran was service-connected for any disability.  In addition, there is no claim, or any other indication, that the Veteran's death was related to service.  The appellant's March 2007 application for burial benefits specifically indicates that she is not claiming that the cause of the Veteran's death was due to service.  

As noted above, an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  Thus, the record reflects that the appellant did not file a timely claim.  The evidence does not reflect, and the appellant does not contend, that she filed a claim earlier than March 2007.  To the contrary, the appellant wrote that she did not file an earlier claim because she was unaware of possible benefits.  

Although the appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's permanent burial or cremation of the body, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, at 265.  In addition, government benefits can only be paid as authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  In cases involving claims for nonservice-connected death burial allowance, Congress has authorized the payment of burial benefits only when a claim is received within two years of the Veteran's permanent burial or cremation of the body.

The appellant contends that the Veteran died while admitted to a non-VA facility to which he was "referred" by VA.  She does not allege, and the record does not show, that he died while admitted to a non-VA facility with prior VA authorization (authorization is not synonymous with referral).  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.  Moreover, the Board need not determine if the Veteran was hospitalized with VA authorization at the time of his death, because the appellant's application was not timely filed; therefore, she is not entitled to funeral and burial plot costs.  (The Board acknowledges that the two year time limit does not apply to claims for the cost of transporting a veteran's body to the place of burial under Section 3.1600(c); however, the appellant has provided any evidence pertaining to transportation costs.)

The Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to nonservice-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the appellant's claim for VA burial benefits is denied. 


ORDER

Entitlement to VA Burial Benefits is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


